﻿Mr. President, I should like to join the previous speakers in congratulating you on your well-deserved election to the presidency of the forty-third session of the General Assembly. The confidence shown in you by this body is a tribute of the international community to your vast experience, as well as to Argentina, a friendly fellow non-aligned country.
I also wish to congratulate your predecessor, Mr. Peter Florin, Deputy Foreign Minister of the German Democratic Republic, for the impeccable manner in which he discharged his tasks.
I should also like to express our esteem for and admiration of the Secretary-General for the way he has been conducting the affairs of the United Nations. We have read his latest report with great interest. It is a masterly exposition of present predicaments and the ways to resolve them. It highlights all the international moral imperatives of our time and it provides all the main signposts for our future course.
The United Nations is steadily becoming the universal conscience of mankind and is serving as the framework and, at times, the referee for settling international disputes. On the solid basis of the principles enshrined in its Charter the United Nations provides the foundation and the direction for solving or forestalling international crises.
Small States are particularly gratified by the growing achievements of the United Nations as they regard their participation in the collective security system envisaged under the Charter to be of vital importance to them.
The list of problems addressed by the United Nations and its specialized agencies is long and impressive and extends beyond the realm of peace-keeping and peace-making. Its contributions in the fields of decolonization, human rights, respect for international law, the protection of the environment, the rights of women and children, the care of refugees, the fight against disease, hunger or drug abuse, economic and technical assistance, the preservation of cultural heritage, and so on, constitute important steps forward in the history of our times.
Speaking for Cyprus, I should like to make special mention of the continuing contribution of the Organization, and of the Secretary-General in particular, to the search for a solution to the Cyprus problem. I also gratefully acknowledge the valour and sacrifice of the united Nations Peace-keeping Force in Cyprus for over 20 years. We are delighted at the award of the Nobel Peace Prize to the United Nations peace-keeping forces. We consider it a well deserved tribute to their contribution to world peace.
The rise in the prestige and effectiveness of the United Nations is not fortuitous. ' It has been built on the work and dedication of a great number of people. It has also been the natural and inevitable consequence of the growing interdependence and globalisation of problems, the inability of individual countries to solve them and the relative contraction of the world as a result of the technological and information revolutions. 
The existence of a strong, generally respected and more effective United Nations is an imperative of our time. This is dictated not only by idealism but also by the enlightened self-interest of each State. The choice before us is simple. Either we support and strengthen the United Nations and its Institutions and extend the domain of international law or we opt for international anarchy.
In view of the improved international political climate the current session of the General Assembly acquires added significance. We hope that the spirit of compromise and flexibility observed in the last session will prevail during our current deliberations.
Historic changes have indeed taken place since the last session of the General Assembly. In the first place, the rapprochement between the United States and the Soviet Union, the Treaty on the Elimination of intermediate-range and Shorter-range Missiles - the INF Treaty - and their continuing dialogue have greatly improved the international political climate.
The Geneva Accords on Afghanistan would have been unthinkable without this new climate of co-operation and flexibility. We earnestly hope that they will be fully implemented. We welcome with relief the cease-fire agreement of 20 August 1988 between Iran and Iraq, secured in the context of the implementation of Security Council resolution 598 (1987). We are confident that the direct negotiations initiated under the auspices of the Secretary-General will lead to a comprehensive, just, honourable and durable resolution of this tragic conflict, whatever the temporary setbacks.
The wind of change blows throughout the world from South-East Asia to southern Africa, Western Sahara and Chad, bringing with it promises of hope for peace and security. We look forward to the moment when we can embrace within our member ship an independent Namibia. 
We are painfully aware that antagonism and threats to peace still persist. The world is replete with conventional and nuclear weapons. Nuclear tests are still being conducted, the prohibition of chemical and biological weapons still eludes us whilst the demilitarization of outer space is still hotly contested.
In South Africa, the repugnant structures of apartheid have not yet been dismantled and the front-line States live under the constant fear of destabilization. Nelson Mandela and other political prisoners have not yet been .freed. The Palestinian people are denied their inalienable national rights and are still subjected to unceasing oppression in the occupied areas. In Central America the hopes generated by the Guatemala agreements have not materialized and the situation remains unstable. A united response is most urgently needed for a just and durable resolution of all these problems.
The non-aligned countries, at their Ministerial Conference held last month in Nicosia, expressed their determination to work together with the United Nations in order to meet these challenges. The Conference which was, by general agreement, a remarkable success, helped cement the unit/ and cohesion of the non-aligned countries. The steps taken for increasing the effectiveness and relevance of the Non-Aligned may errant in today's world will be of great benefit to the international community as a whole, since there is a close relationship between the concerns and the challenges facing the non-aligned countries and the United Nations. I should like, in this connection, to highlight the adoption of the Nicosia Declaration and the decision to establish a Ministerial Committee in order to examine the structural, organizational and procedural aspects of the Movement.
In this, the fortieth anniversary year of the Universal Declaration of Human Rights; I should like to re-emphasize the dedication of the Government and people of Cyprus to the principles of the Declaration and our determination to see them applied to the whole of our country and to the benefit of all its inhabitants.
In their long struggle for independence and unity the people of Cyprus have been looking to the United Nations for support and vindication. Ti-s ¡resumed dialogue initiated by the Secretary-General, Mr. Perez de Cuellar, between myself and the leader of the Turkish Cypriot community, Mr. Rauf Denktash, creates new opportunities for our country. The target is to achieve a just and lasting solution of the" Cyprus problem by June 1989. Doubts have been expressed as to whether it is possible to achieve a solution by that date. I am convinced that all the Pain elements of the Cyprus problem could easily be solved by that date provided that the necessary political will and good faith were exhibited on all sides. WE, for our part, are determined to work hard and with constructive goodwill towards this objective despite any obstacles or disappointments on the way.
To facilitate the earliest possible solution, I have repeated in the past, and 1 reiterate now, our proposal for the demilitarization of the Republic of Cyprus. We propose to dismantle the military forces of the Republic if all Turkish troops and settlers withdraw and if the armed elements they have fostered are disbanded. The proposal includes the establishment of an international peace force under the auspices of the United Nations, the composition and terms of reference of which would be agreed upon and endorsed by the Security Council. 
Demilitarization would create the conditions for resolving the Cyprus problem and would provide the answer to any security concern on the pact of the Turkish Cypriots. There would be additional benefits to them in another way. We undertake to use the funds which will be saved through demilitarization for the development of areas of Cyprus which have fallen behind economically and primarily for projects which will benefit mainly the Turkish Cypriots. Part of the savings could also be used for financing the international peace force to be established.
A just and lasting solution of the Cyprus problem is not only in the interest of the whole population of Cyprus, it would also contribute to the strengthening of peace in the Mediterranean, Progress on a just solution of the problem of Cyprus is a key to the continuation of the dialogue between Greece and Turkey.
The solution of the Cyprus problem is clearly outlined in the resolutions of the General Assembly and the Security Council. Such a solution implies that all foreign troops and settlers are withdrawn from the island, that basic human rights are respected, that no country has a unilateral right of intervention in our affairs and that the independence, sovereignty, territorial integrity and non-alignment of Cyprus ace safeguarded. We believe that, in the future federal Republic of Cyprus that we envision, all Cypriots, whether Greek or Turkish, should enjoy equality of opportunity and fundamental freedoms, including the right to develop their distinctive cultural heritages.
In this new and delicate phase of the Cyprus problem the Increased Interest and support of the international community will greatly enhance the prospects for its early solution.
Though the international political climate has been improving, the global economic outlook remains uncertain. Moet developing countries still suffer from the burden of underdevelopment, while in the leant developed countries basic needs 
The development prospects for most developing countries are aggravated by minimal, and in some cases negative, rates of economic growth, trade imbalances, low commodity prices, the external debt problem and the associate net flow of resources to the developed countries. The situation is made worse by the deterioration of the level of international economic co-operation, the stagnation of official development aid, the obstacles to access to the markets of developed countries and a series of natural disasters.
In the overall efforts for a fairer development of the international economy the comprehensive package of economic measures incorporated in the Nicosia Document of the Non-Aligned Foreign Ministers Conference should be the object of serious negotiations with the developed countries within the spirit of understanding and co-operation that has become more evident in recent months.
I should like to draw attention to the enormity and the disruptive effects of the problem of the external debt owed by developing countries. The burden of external debt servicing and the reluctance of commercial banks to provide new credit are factors severely retarding the development efforts of low-income countries. It is imperative that the external debt problem become a focal point of an international development strategy.
Within this context, we welcome the greater understanding of the debt problem shown recently by developed countries. Notable progress has been achieved through the case-by-case approach, the greater use of debt conversion and the increasing use of secondary debt markets.
One of the interesting aspects of the adjustment process in international financial markets has been the acceptance by bankers of secondary market prices as low as 50 cents per dollar of debt. This suggests that the time is ripe for agreement on substantial debt write-offs. There have also been some positive developments within the United Nations system and through intergovernmental agreements. I refer in particular to the results of the Toronto Western Economic Summit Meeting and the decisions of the World Bank and the International Monetary Fund (IMF) to proceed with the general capital increase and the enhanced structural adjustment facility respectively. The emphasis given to the need to solve the international debt problem at the recent Berlin meetings of the World Bank and IMF is another welcome development. The French Government's decision for a 30 per cent debt write-off is a move in the right direction. The same can to said about the recent willingness on the part of Japan to recycle its payment surpluses in favour of developing countries. 
A few months ago, from this very rostrum, I presented a proposal to the third special session of the General Assembly devoted to disarmament, with the objective of ameliorating the external debt problem of developing countries. My proposal envisaged that a considerable part of the savings arising from reduction in military expenditure by developed creditor countries should be used to establish a national fund to buy at the present discounted market rates the outstanding loans owed to the commercial banks. The idea of utilizing the savings from disarmament measures to reduce the debt burden of developing countries is still valid. The debt problem, however, is urgent. It threatens every day the welfare and the future prospects of the world's poor, and its solution cannot wait for progress on disarmament.
I therefore propose that a practical and realistic approach for tackling the debt problem, would be to take a cue from the international financial markets and to devise solutions which utilize the present mote favourable trends. In line with my previous proposal, I would suggest that the debt problem could be tackled by the urgent establishment by each developed creditor nation of a national fund for the purpose of buying back the debts owed to commercial banks and other lending agencies at discounted market rates. The cost of these national debt relief programmes would be minimal if they were coupled with an imaginative use of tax credits. It is implied that the fund would buy the debt with tax credits offered to the creditor banks over a number of years.
Another major and related challenge facing the world is the eradication of hunger and malnutrition, which affects 500 million people around the world. The annual death toll from hunger is estimated at 50 million. Tragically, more than 15 million of these deaths are of Innocent children. 
Hunger in the world of plenty and a time of unprecedented technological progress is an unacceptable state of affairs. We are gratified that the name of Cyprus has been associated with efforts to alleviate this problem. The Cyprus Initiative Against Hunger in the World, which was adopted at the ministerial meeting of the World Food Council held in Nicosia in May this year, provides for an urgent review of the efforts made to date and for effective new measures. The underlying motive of the Initiative is the idea that the fight against hunger cannot be waged by means of food relief aid alone. It can be waged more effectively by helping the countries concerned to develop their agriculture and produce more food in order to feed their populations. The World Food Council is presently consulting Governments and international agencies with a view to presenting an action-oriented report on the Cyprus initiative to its next ministerial meeting in Cairo next year. We hope that this important initiative will receive the support it deserves from all nations.
Few of the problems of our time are entirely local. The universal interconnection of problems demands concerted world-wide action if global catastrophes are to be averted. The problem of the protection of the environment is a good case in point. The threats posed by selfish, short-sighted or simply ignorant environmental policies are legion. The catalogue is daunting. Pollution of the seas, rivers and soil, deforestation, desertification, the widening gap in the ozone layer, the greenhouse effect, climatic changes, depletion of irreplaceable natural resources, dumping of toxic wastes, and acid rain are some of the modern scourges that have to be addressed before they become unmanageable and before their destructive consequences become irreversible.
Particular mention should be made of the fact that some underdeveloped countries are being used as dumping grounds for the toxic wastes of industrialized countries. This unacceptable practice should not be allowed to continue. The unsightly spectacle of ships trying to discharge their deleterious cargo on the high seas or by the shores of unsuspecting countries should galvanise us all into action for the permanent prohibition of such obscene practices.
What, can we do in the face of such dangers? Echoing the Secretary-General's warnings, we would suggest putting the ecological problem high on the agenda of the United Nations. The idea of convening an international conference on environment needs to be given priority. Such a conference, apart free raising public awareness on ecological dangers, could help devise new and practical measures for addressing all related issues. It could also point to the need for elaborating the necessary laws that could form the basis for more responsible international attitudes in this field and the possible creation of a world ecological council.
The preservation and upgrading of the environment is in the interest of the whole world and it should therefore involve an equitable sharing of the attendant costs. For this reason we suggest that the international community make much more substantial contributions to the existing Environmental Fund, so that it may be able to achieve the compelling aims that prompted its establishment. It should be noted that contributing to this Blind should not be taken as another form of aid to the developing countries.
The world community is beset with problems old and new. Our most fundamental task is, of course, the extension of the frontiers of peace, security and justice in the world. Universal peace and justice may be unattainable ideals, but a world without blatant injustices should be within our reach. What is most needed for this to materialise is a clearer perception of the dangers inherent in division and strife, a better understanding of the global nature of many of our problems, an extension of and greater respect for international law and a determined move from local to global morality. The best vehicle for such a vital move is the United Nations. The future of mankind, the very possibility of life on earth, depend on such a determined move on the part of us all.
